1    CYRUS ZAL, SBN: 102415
     CYRUS ZAL, A PROFESSIONAL CORPORATION
2    102 Mainsail Court
     Folsom, CA 95630
3    Telephone:    (916) 985-3576
     Fax:          (916) 985-4893
4    Email:        czal47@comcast.net

5    CYRUS ZAL, Attorney for Plaintiffs GUILLERMO BONILLA-CHIRINOS, SANDRA
     HERNANDEZ, INDIVIDUALLY AND AS GUARDIANS AD LITEM OF J.B., A MINOR
6

7

8                        UNITED STATES DISTRICT COURT
9                   FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11

12   GUILLERMO BONILLA-CHIRINOS,  ) CASE NO. 2:15-cv-02564-WBS-EFB
     SANDRA HERNANDEZ,            )
13   INDIVIDUALLY AND AS          )
     GUARDIANS AD LITEM OF J.B., A)
     MINOR,
14                                )
                   Plaintiffs,    )
15                                )
                                  )
16                                ) DISMISSAL OF THE ENTIRE ACTION
            v.                    )
17                                   WITH PREJUDICE
                                  )
18                                )
                                  )
19                                )
     CITY OF WEST SACRAMENTO,     )
20   KENNETH FELLOWS (BADGE #151) )
     AND DOES 1 THROUGH 99,       ) Judge:  Hon. William B. Shubb
21                                )
                                  )
22   Defendants.                  )
                                  )
23                                )
24                                )
                                  )
25                                )




                                          1
1           Plaintiffs Guillermo Bonilla-Chirinos and Sandra Hernandez, Individually and as

2    Guardians Ad Litem of J.B., A Minor, hereby dismiss this entire action with prejudice, to
3    include a dismissal with prejudice of all parties and of all claims and causes of action herein.
4
            All parties are to bear their own attorney’s fees and costs incurred in this action.
5

6

7
                                                       Cyrus Zal, A Professional Corporation
8

9

10
     DATED: January 24, 2020                       By: _____/s/ Cyrus Zal___________________
11                                                     CYRUS ZAL, Attorney for Plaintiffs
                                                       GUILLERMO BONILLA-CHIRINOS,
12                                                     SANDRA HERNANDEZ,
                                                       INDIVIDUALLY AND AS GUARDIANS
13                                                     AD LITEM OF J.B., A MINOR
14
      Dated: January 24, 2020                           ANGELO, KILDAY & KILDUFF, LLP
15
                                                               /s/ Derick E. Konz
16                                                      By:_________________________________
17                                                         DERICK E. KONZ
                                                           Attorney for Defendants
18

19

20                                               ORDER
21   IT IS SO ORDERED.

22   Dated: January 24, 2020

23

24

25




                                                        2
